Citation Nr: 1000420	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-03 931	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for muscle spasms of the 
neck and right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1975 until July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Department of Veterans Affairs (VA),  Regional Office (RO), 
in Montgomery, Alabama.

On his January 2006 Appeal To Board Of Veterans' Appeals (VA 
Form 9) the Veteran requested a hearing before a Veterans Law 
Judge of the Board at the RO in connection with his claim.  
In January 2009, the Veteran was notified that his hearing 
was scheduled for March 4, 2009.   The record reflects that 
on the date of the hearing, the Veteran withdrew the appeal.  
Therefore, the request for a hearing is withdrawn.  See 38 
C.F.R. § 20.204, 20.704(e) (2009).


FINDING OF FACT

On March 4, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of service 
connection for muscle spasms of the neck and right shoulder, 
on appeal by the appellant, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran provided a statement on 
March 4, 2009, that he wished to withdraw the appeal 
concerning service connection for muscle spasms of the neck 
and right shoulder.  The Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
DEMETRIOS G. ORFANOUDIS
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


